Tish, P. J.
1. Assignments of error not referred to in the brief for the plaintiff in error will be treated by the Supreme Court as having been abandoned.
2. An owner of land “listed” it with a real-estate broker,' to be sold within a given time at a stated price, agreeing to pay the broker ten per cent, as commission if he sold it, and five per cent, commission if the owner should sell it. The owner sold it within the time specified in the agreement. In' a suit against the owner by the broker for his commission, it appeared that the number of the lot was, by mutual mistake of the parties, erroneously stated in the contract, but that the land was otherwise described so as to be easily identified. Held, that, under the maxim “falsa demonstiatio non nocet” (see Farlcas v. Duncan, 94 Ga. 27), the mere mistake as to the number of the lot was not sufficient to defeat a recovery by the plaintiff. -
3. The evidence demanded a verdict for the plaintiff, and the court did not err in so directing. Judgment affirmed.

All the'Justices concur.